In a proceeding pursuant to section 384-b (subd 4, par [c]) of the Social Services Law, to terminate the parental rights of the natural mother of a child and award custody and guardianship to the Commissioner of Social Services of Rockland County, the appeal is from a judgment and order (one paper) of the Family Court, Rockland County (Weiner, J.), dated May 21,1981, which, after a hearing, granted the petition. Judgment and order reversed, on the law, without costs or disbursements, and petition dismissed. The report and testimony of the psychiatrist who testified on behalf of the petitioner as to the mother’s reactions and responses to his questions do not indicate, much less show by clear and convincing proof, that the mother is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for the child (Social Services Law, § 384-b, subd 3, par [g]; subd *5514, par [c]). Nor does his testimony as to the effects of the mother’s prior hospitalizations relating to her alleged schizophrenia constitute the statutorily required clear and convincing proof of such mental illness, since neither he nor the petitioner chose to examine or introduce into evidence the records of such hospitalizations (see Mental Hygiene Law, § 33.13, subd [c], par 1; Matter of Failla, ,197 Mise 673). Damiani, J. P., O’Connor, Rubin and Boyers, JJ., concur.